DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/25/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose, U.S. Patent No. 10,432,081.
As to claim 1, Hirose discloses, in figure 15,
a level adjusting circuit comprising:
a parallel resistor-capacitor (RC) sub-circuit (11) that includes an input capacitor (11a) and an input resistor (11b) that are connected in parallel, said parallel RC sub-circuit including an input node (the node which receives Vin) electrically connected to a driving signal source (the unillustrated but inherent driving signal source which outputs Vin) for receiving a driving signal (Vin) therefrom, an output node (the output node of circuit 11 which provides output signal  Vout to the node labeled OUTPUT TERMINAL) that outputs an adjusted driving signal; and
a first diode (any one or more of diodes 13, 13-1 and 13-2) and an adjustable voltage supply (the combination of diodes 15, 15-1 and 15-2) that are electrically connected, said first diode being further electrically connected to the output node, and said adjustable voltage supply being further electrically connected to a reference voltage node (ground node connected to the anode of diode 15).
As to claim 2, note that the anode of diode 13-1 is electrically connected to the output node OUTPUT TERMINAL, the adjustable voltage supply includes a positive terminal (the common terminal connecting the cathode of diode 15-1 to the top terminal of resistor 12b and the top plate of capacitor 12a) that is electrically connected to the cathode of said first diode, and a negative terminal (the terminal connected to the anode of diode 15) that is electrically connected to the reference voltage node.
As to claim 3, the claimed resistor reads on resistor 12b.
As to claim 4, the claimed capacitor reads on capacitor 12a.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose, supra.
Claims 6-8 are rejected using the same analysis as set forth above with regard to claims 1-4 (the claimed "gate driver circuit" reads on the unillustrated but inherent circuit which outputs Vin--official notice is taken by the examiner that it is old and well-known in the art that a gate driver circuit typically receives a supply voltage (Vcc) and a reference voltage (Vss/ground) as its power supply inputs--and the claimed "to-be-supplied component" reads on transistor 1a in Hirose's figure 15 circuit).


6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose, supra, in view of either Riggio, Jr (USP 5,686,820) or Machida et al (USP 8,558,587).
The use of an additional resistor in Hirose's figure 15 circuit between Vout and the gate terminal of transistor 1a, although not disclosed by Hirose, would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention to use such an additional resistor between the output of an RC circuit and the gate terminal of a power transistor, two examples of this well-known concept being disclosed by Riggio, Jr, note resistor R9 in figure 2 thereof, and Machida et al, note resistor Rg in figure 1B thereof (the motivation for using such an additional resistor in Hirose's figure 17 is to limit the current flowing into the gate of transistor 1a, as indicated at column 3, lines 55-57, of Riggio, Jr).

Allowable Subject Matter
7.	Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the level adjusting circuit of claim 1 or the gate driving device of claim 6 with the further limitation of a second diode which includes an anode electrically connected to the reference voltage node and a cathode electrically connected to the output node, as set forth in claims 5 and 10, respectively.`
Prior Art Not Relied Upon
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Nosaka et al, figure 3 of Hu et al, figure 1 of Ikeda, figure 1A of Kampl et al, figure 7 of Ogawa et al, figure 2 of Mansson and figure 2 of Caya et al as additional examples of connecting an RC circuit between the output of a gate driver circuit and the control input terminal of a transistor, where a diode is connected between the control input terminal of the transistor and a reference node. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 22, 2022